472 F.2d 1381
73-1 USTC  P 9400
Walter E. BEVAN and Irene Bevan, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 72-1748.
United States Court of Appeals,Sixth Circuit.
Argued and Submitted Feb. 9, 1973.Decided Feb. 15, 1973.

Walter E. Bevan, pro se.
Scott P. Crampton, Asst. Atty. Gen., Meyer Rothwacks, Thomas L. Stapleton, Dennis M. Donohue, Tax Div., U. S. Dept. of Justice, Lee H. Henkel, Jr., Chief Counsel, I.R.S., Washington, D. C., for respondent-appellee.
Before WEICK, MILLER and LIVELY, Circuit Judges.

ORDER

1
A decision of the United States Tax Court determined income tax deficiencies for the years 1962, 1963 and 1964 and the taxpayers have appealed.  The taxpayers did not keep a formal set of books in the operation of their business and the bank deposit method was used in reconstructing income.  The amount determined as deficiency for the three years by the United States Tax Court was less than that asserted by the Commissioner of Internal Revenue.


2
This Court has carefully examined the record and briefs and considered the arguments made in this case and has determined that the findings of the United States Tax Court are not clearly erroneous.  See Opinion in 30 T.C.M. 1337 (1971).


3
The decision of the United States Tax Court is affirmed.